Exhibit 99.20 February 11, 2011 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Office Securities Commission of Newfoundland and Labrador Dear Sirs/Mesdames: Re:Keegan Resources Inc. In connection with the final Short Form Prospectus of Keegan Resources Inc. dated February 11, 2011 (the "Prospectus"), we consent to the references to our name on page ii and iii and under the heading "Legal Matters" and consent to the use of our firm's name and reference to our opinion under the heading "Eligibility for Investment" in the Prospectus. We have read the Prospectus and have no reason to believe that there are any misrepresentations in the information contained therein that is derived from our opinion referred to therein or that is within our knowledge as a result of the services that we performed in connection with such opinion. Yours truly, "McMillan LLP"
